Citation Nr: 0510239	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-49 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux (GERD) with duodenitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO denied a rating in excess of 10 percent for GERD with 
duodenitis.  The veteran filed a notice of disagreement (NOD) 
in September 1996 and the RO issued a statement of the case 
(SOC) November 1996.  The veteran submitted a substantive 
appeal in December 1996. 

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In December 2003, the undersigned granted the veteran's 
motion to advance this on the docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003). 

In March 2005, the Board remanded the issue on appeal to the 
RO for additional development.  After accomplishing some of 
the actions requested (as noted below), the RO continued the 
denial of the claim (as reflected in a December 2004 
supplemental SOC (SSOC)), and returned the matter to the 
Board.

For the reasons expressed below, the matter on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further remand of this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision on the claim 
on appeal.  

In July 2003, the Board remanded this matter to the RO for 
additional development.  In accordance with the remand, 
additional treatment records were to be obtained and the 
veteran was to undergo a VA gastrointestinal examination to 
obtain medical information to ascertain the severity of the 
veteran's GERD with doudenitis.  A review of the claims file 
reveals that additional medical records were obtained and 
associated with the claims file; however, there is no 
indication that the veteran was ever scheduled for a VA 
examination.  A remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Since a 
primary directive of the previous remand was not followed, 
appellate review, at this juncture, is not appropriate.  

Rather, the RO should arrange for the veteran to undergo the 
previously requested examination at an appropriate medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in a denial of the claim.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of all notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's notice to the veteran should invite him to submit 
all pertinent evidence in his possession.  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for an increased 
rating for GERD with duodenitis that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA gastrointestinal examination at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The physician should specifically comment 
as to whether the veteran currently 
experiences persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, or regurgitation accompanied by 
substernal or arm or shoulder pain which 
is productive of a considerable 
impairment of the veteran's health.  Any 
symptoms of pain, vomiting, material 
weight loss, hematemesis, or melena 
accompanied by moderate anemia, or other 
symptom combinations productive of severe 
impairment of the veteran's health should 
also be described in detail.

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  
The claims file should reflect whether 
any notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
development, and any additional action 
deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered (to include 38 
C.F.R. § 3.655(b), as appropriate), as 
well as clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




